USCA11 Case: 21-10012     Date Filed: 12/01/2022       Page: 1 of 10




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                  ____________________

                         No. 21-10012
                   Non-Argument Calendar
                  ____________________

TANIA NOHEMY PAZ-MEZA,
MARIO EMILIO RODRIGUEZ-PAZ,
                                                        Petitioners,
versus
U.S. ATTORNEY GENERAL,


                                                       Respondent.
                  ____________________

            Petition for Review of a Decision of the
                 Board of Immigration Appeals
                   Agency No. A202-001-038
                   ____________________
USCA11 Case: 21-10012           Date Filed: 12/01/2022       Page: 2 of 10




2                         Opinion of the Court                    21-10012


Before WILSON, ROSENBAUM, and ANDERSON, Circuit Judges.
PER CURIAM:
        Tania Paz-Meza fled Honduras for the United States in 2014
after several close family members were killed and her brother, a
police officer in Honduras for several years, was shot. She applied
for asylum and withholding of removal, asserting that she and her
family were being targeted by narcotraffickers for their connection
to her brother, who ultimately was killed in 2017, and his police
activities. The Board of Immigration Appeals (“BIA”), affirming
the decision of an immigration judge (“IJ”), found that she was in-
eligible for asylum and withholding because she failed to establish
a “nexus” between the killings and a statutorily protected ground.
In the BIA’s view, Paz-Meza’s belief that the killings were all trace-
able to her brother and his police work was too speculative to sup-
port relief. She now petitions this Court for review. We now grant
her petition.
                                     I.
      Tania1, a native and citizen of Honduras, arrived in the
United States in July 2014 with her minor son (then three years
old). Soon after, the government began proceedings to remove
them for entering without authorization. She retained counsel and


1 Because Tania and her siblings share the same last name, we use their first
names for clarity.
USCA11 Case: 21-10012       Date Filed: 12/01/2022     Page: 3 of 10




21-10012               Opinion of the Court                        3

filed an application for asylum and withholding of removal on be-
half of herself and her son, asserting that she and her family had
been targeted for murder by narcotraffickers due to their connec-
tion to her brother Pedro, who had been a police officer in Hondu-
ras.
       In support of her application, Tania submitted a sworn state-
ment from Pedro, and she and her sister Alba testified at the merits
hearing. This evidence reflected that Pedro worked for the Hon-
duran National Police from 2004 to 2007. He worked in part on
investigations involving the trafficking of drugs and goods, which
led to high penalties for some offenders.
       In 2006, Pedro began receiving death threats to himself and
his family based on his police work. He requested but was denied
police protection not only for himself but also for his family. He
also sought reassignment. As a result of the threats, Tania’s mother
left Honduras for Spain in October 2006, but her father refused to
leave. Not long after, in December 2006, he was killed. The mur-
der was not investigated. When Tania and Alba visited the prose-
cutor’s office to obtain information about their father’s murder,
they were told that the file was closed.
       After their father was killed, Pedro told his sister Alba that
the police force was corrupt, that “he was getting threats,” and that
the murder was likely connected to his work, but he did not discuss
details. Alba acknowledged in her testimony that she did not know
why their father was killed.
USCA11 Case: 21-10012        Date Filed: 12/01/2022     Page: 4 of 10




4                      Opinion of the Court                 21-10012

       Because of the threats against him, Pedro resigned from the
police force in February 2007 and went into hiding. Thereafter, he
occasionally stayed with his uncle or his half-brother. After he re-
signed, Pedro assisted in police investigations of criminal gangs, in-
cluding an investigation into the kidnapping and eventual murder
of an American citizen, which led to Pedro’s receipt of repeated
threats from anonymous callers that his “family would pay” if they
could not find him.
        The uncle of Tania, Pedro, and Alba (with whom Pedro had
occasionally stayed while he was hiding from the threats against
him for his police work) was killed in 2012, and their half-brother
(with whom he had also occasionally stayed while hiding) was
killed in 2013. Pedro also suffered two gunshot wounds during an
attack in 2013. Shortly before their half-brother was killed, in 2013,
Tania received a phone call threatening that if she did not leave,
she was “going to end up paying what they couldn’t do at that time
[to her] brother.” During the call, the caller referred to Tania and
Pedro by name.
       Pedro began applying for political asylum in Mexico because
the threats to him and his family continued, as no investigation into
or arrests for the murders of his father and half-brother had oc-
curred. Ultimately, Pedro was killed in 2017.
       Tania and Alba believed that the attacks against Pedro were
motivated by his police work, and that their family members were
targeted based on their connection with Pedro. In particular, Tania
believed that her uncle and half-brother were targeted by “the
USCA11 Case: 21-10012        Date Filed: 12/01/2022     Page: 5 of 10




21-10012               Opinion of the Court                         5

people that were looking for [Pedro],” because they had housed
him after he resigned from the police. She identified those people
as “[m]embers of organized crime” and “drug dealers.” No one
was ever apprehended for the killings, and no one claimed respon-
sibility. Tania acknowledged that Honduras is a violent country.
       The immigration judge rendered an oral decision finding
that Tania did not meet her burden to establish eligibility for asy-
lum. The IJ found that Tania’s proposed social groups—“family
members of former law enforcement officers” and “family mem-
bers of Pedro Rigoberto Paz-Meza”—were cognizable under BIA
precedent at the time, that she and her sister testified credibly, and
that she provided reasonably available corroborating evidence.
        But in the IJ’s view, Tania’s evidence was insufficient to es-
tablish the required nexus or connection between the particular so-
cial groups and the alleged persecution. The IJ explained that the
REAL ID Act required Tania to show that the protected ground
was “at least one central reason” for the persecution, which meant
that it was “a primary or essential part of the persecutor’s motiva-
tion.” The IJ found that neither Tania nor her sister could “estab-
lish the identity of the people that were responsible for the murders
. . . of their family members or the reason for the persecution,”
which was “fatal” to her asylum claim. The IJ noted that Honduras
is a violent country and that asylum law “does not provide refuge
to every person fleeing dangerous conditions in their country.”
      Tania appealed to the BIA, which affirmed the IJ’s decision.
The BIA found that the IJ’s nexus finding was not clearly erroneous
USCA11 Case: 21-10012        Date Filed: 12/01/2022     Page: 6 of 10




6                      Opinion of the Court                 21-10012

because “the identity of the individual who killed her family mem-
bers” and the “motive for the murders” “remain[] unknown.” The
BIA described Tania’s belief that narcotraffickers committed the
murders due to Pedro’s police work as “speculation” that was in-
sufficient to meet her burden of proof.
                                 II.
       We review the decision of the BIA only, except to the extent
that the BIA expressly adopts or explicitly agrees with the IJ’s opin-
ion. Ayala v. U.S. Att’y Gen., 605 F.3d 941, 947–48 (11th Cir. 2010).
“We therefore review the IJ’s opinion, to the extent that the BIA
found that the IJ’s reasons were supported by the record, and we
review the BIA’s decision, with regard to those matters on which
it rendered its own opinion and reasoning.” Seck v. U.S. Att’y
Gen., 663 F.3d 1356, 1364 (11th Cir. 2011) (quotation marks omit-
ted).
      We review the agency’s factual findings for substantial evi-
dence and its conclusions of law de novo. Silva v. U.S. Att’y Gen.,
448 F.3d 1229, 1236 (11th Cir. 2006). Review for substantial evi-
dence is deferential and is based on a construction of the record
evidence that is most favorable to the agency’s decision. Id. We
must affirm the agency decision “if it is supported by reasonable,
substantial, and probative evidence on the record considered as a
whole.” Id. (quotation marks omitted). Findings of fact may be
reversed only if the record compels a different result. Id.; see also
Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1230 (11th Cir. 2005).
USCA11 Case: 21-10012         Date Filed: 12/01/2022      Page: 7 of 10




21-10012                Opinion of the Court                           7

       We determine eligibility for asylum and withholding of re-
moval based on similar standards. Sanchez-Castro v. U.S. Att’y
Gen., 998 F.3d 1281, 1286 (11th Cir. 2021). As relevant here, “[b]oth
standards contain a causal element known as the nexus require-
ment.” Id. The applicant must establish that a protected ground—
race, religion, nationality, membership in a particular social group,
or political opinion—“was or will be at least one central reason for
persecuting the applicant.” Id. (quoting 8 U.S.C. § 1158(b)(1)(B)(i)).
“A reason is central if it is ‘essential’ to the motivation of the perse-
cutor.” Id. We will not reverse a finding that an applicant failed to
demonstrate a nexus if the finding is supported by substantial evi-
dence. Id.; Rodriguez Morales v. U.S. Att’y Gen., 488 F.3d 884, 890
(11th Cir. 2007).
       In this case, the BIA based its denial of asylum and withhold-
ing solely on Tania’s failure to establish the nexus requirement be-
tween the particular social groups of “family members of former
law enforcement officers” and “family members of Pedro
Rigoberto Paz-Meza” and the persecution of Tania and her family
members. To review, Tania’s evidence indicated the following:
(a) Tania’s family did not begin having security problems until after
Pedro joined the police force; (b) after that happened, Tania’s fa-
ther, uncle, half-brother, and brother Pedro were all murdered; (c)
her brother left the police force due to death threats against him
and his family; (d) her uncle and half-brother who were killed had
housed Pedro after he went into hiding because of the death threats
against him for his police work; (e) Pedro received death threats
USCA11 Case: 21-10012       Date Filed: 12/01/2022     Page: 8 of 10




8                      Opinion of the Court                21-10012

around the time of the murders of the uncle and half-brother;
(f) Tania herself received a call threatening that she was “going to
end up paying what they couldn’t do at that time [to her] brother”
shortly before her half-brother was killed in 2013; (g) the police in
Honduras refused to investigate the murders; (h) after the murders
of the uncle and half-brother, Pedro began applying for political
asylum in Mexico because of the threats to him and his family
based on his police work. In the BIA’s view, the IJ’s nexus determi-
nation was not clearly erroneous because this evidence did not es-
tablish the identities or motivations of the individuals who mur-
dered her family members.
       Based on the evidence submitted by Tania, we conclude that
the BIA’s determination that the murders were not linked to Pedro
and his police work, and that Pedro’s family members were not
targeted because of the family relationship, is not “supported by
reasonable, substantial, and probative evidence on the record con-
sidered as a whole.” Silva, 448 F.3d at 1237. On the contrary, the
evidence of record compels the conclusion that the persecution of
Tania and her family were because of Pedro’s police work.
       The fact that Tania’s family never had security problems be-
fore Pedro became a police officer, the timing of the violence
against Pedro and his family members relative to Pedro’s police
work and the threats of violence stemming from it, the specific con-
tent of the threats of violence relating to Pedro’s work, the refusal
of the police to investigate the murders, and the fact that both of
Pedro’s relatives who helped him hide were murdered within a
USCA11 Case: 21-10012        Date Filed: 12/01/2022      Page: 9 of 10




21-10012                Opinion of the Court                         9

year of other and of the shooting of Pedro paint a pretty over-
whelming circumstantial case that Pedro and his relatives were
murdered because of Pedro’s police work, and Tania’s life was
threatened for the same reason.
        To be sure, as the IJ noted, Tania could not “establish the
identity of the people that were responsible for the murders . . . of
their family members or [definitively establish] the reason for the
persecution.” But requiring Tania to show the identity of the mur-
derers of her four relatives is an impossible standard (given that the
police refused to investigate) and one that our law does not require.
As for the reason for the persecution, the Supreme Court has ex-
plained that a petitioner need not show “direct proof of [her] per-
secutor[’s] motives.” Immigr. & Naturalization Serv. v. Elias-Zac-
arias, 502 U.S. 478, 483 (1992). Rather, she need show only “some
evidence of it direct or circumstantial.” Id. And where, as here,
the BIA has concluded that the petitioner has not showed that the
reason she asserts was the reason for the persecution, she must
show that “the evidence [she] presented was so compelling that no
reasonable factfinder could fail to find the requisite fear of persecu-
tion.” Id. Though this is a high standard and we do not lightly find
it satisfied, for the reasons we’ve discussed, we think this record
compels that finding here. Cf. Niftaliev v. U.S. Att’y Gen., 504 F.3d
1211, 1217 (11th Cir. 2007) (“We hold that the IJ erred when he
found that the petitioner failed to establish past persecution. The
BIA made the same mistake. The facts of this case compel such a
finding. We are also troubled by the notion of condemning the
USCA11 Case: 21-10012      Date Filed: 12/01/2022    Page: 10 of 10




10                    Opinion of the Court                21-10012

petitioner for failing to obtain some sort of documentation from
the same government that persecuted and imprisoned him, con-
cerning incidents that occurred approximately ten years ago.”).
       We therefore grant the petition for review, reverse the rul-
ings of the BIA and IJ, and remand to the BIA to remand to the IJ
for proceedings consistent with this opinion.
     PETITION GRANTED; MATTER REMANDED FOR
FURTHER PROCEEDINGS CONSISTENT WITH THIS
OPINION.